CORRECTED NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action serves to correct errors regarding priority claims. The Notice of Allowance, dated 8/4/2022, incorrectly summarized priority claims and listed claims to foreign priority in the body of the office action. In addition the Non-Final office action dated 12/14/2021 incorrectly summarized priority claims and listed claims to foreign priority in the body of the office action, as well as on the associated PTO-37 form. The correct priority claim is detailed below, in the “Priority” section.
Claims 9, 14, 27, 28, 30-42 and 44-62 are pending and are found to be allowable.
Priority
This application is a National Stage Application of PCT/US2018/049308, filed on 9/4/2018, which claims priority to provisional application 62/555461, filed on 9/7/2017.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art is silent on a polysaccharide-CRM197 protein conjugate where the polysaccharide has the repeat unit structure of claim 9, with a conjugate molecular weight in the range of 1000-10000 kDa.

Conclusion
Accordingly, the application is in condition for allowance.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:30 AM - 4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/DALE R MILLER/           Primary Examiner, Art Unit 1623